Citation Nr: 0401586	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  03-04 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
postoperative residuals of cervical spine vertebral fracture 
with arthritis.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION


The veteran had verified active duty service from September 
1998 until August 2002.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a September 2002 
rating decision of the VA Regional Office (RO) in Winston-
Salem, North Carolina that in part granted service connection 
for postoperative cervical spine fracture residuals with 
arthritis and a 20 percent disability evaluation.  


REMAND

The veteran asserts that she is entitled to a higher initial 
rating for her service-connected neck disability because she 
experiences a greater degree of limitation of motion.  It is 
maintained that prior VA examination of the cervical spine 
was inadequate for rating purposes.

After a review of the evidence, the Board finds that further 
development is indicated in this instance.  Specifically, in 
a statement to the RO dated in October 2002 and in the 
substantive appeal of February 2003, the appellant refers to 
clinical findings from Proactive Physical Therapy which are 
not of record.  

The record reflects that the veteran underwent an examination 
for VA compensation and pension purposes in July 2002 prior 
to separation from active duty.  At that time the diagnoses 
included status post cervical fusion with neck pain, limited 
motion and numbness of the left arm.  These findings are 
indicative of neurological involvement.

Diagnostic Code 5293 provides for the evaluation of 
intervertebral disc syndrome.  During the course of the 
appeal the rating criteria for intervertebral disc syndrome, 
under Diagnostic Code 5293, was revised.  See 38 C.F.R. § 
4.71a (2002); see also 67 Fed. Reg. 54345-54349 (August 22, 
2002) (effective September 23, 2002).  More recently, the 
rating criteria for disabilities of the spine, was further 
revised.  See 38 C.F.R. § 4.71a (2003); see also 68 Fed. Reg. 
51454-51458 (August 27, 2003) (effective September 26, 2003).  

The RO has not had the opportunity of reviewing the veteran's 
claims in conjunction with these revised rating criteria nor 
has the veteran been informed of the new rating criteria.  

The Board is of the opinion that a current examination would 
be helpful to ascertain the extent of current symptomatology 
relating to the cervical spine.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002) and Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

2.  The RO is requested to furnish the 
veteran with the appropriate release of 
information forms in order to obtain 
copies of any military, private and VA 
medical records pertaining to treatment 
for the veteran's service-connected 
cervical spine disorder from August 
2002 to the present, to include 
Proactive Physical Therapy and Dr. 
Marchese.  

3.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
examined by a neurologist to evaluate the 
severity of the veteran's service-
connected cervical spine disability.  The 
examination report should include the 
following:

a.  Any tests, including an 
electromyogram (EMG) and nerve 
conduction studies (NCS), deemed 
necessary should be performed.  
Range of motion studies, should be 
performed and the examiner is 
request to state what is the normal 
range of motion of the cervical 
spine.  The examiner should identify 
and assess any objective evidence of 
pain.

b.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment 
due to incoordination, weakened 
movement and excess fatigability on 
use should be assessed in terms of 
additional degrees of limitation of 
motion.  The examiner should also 
express an opinion concerning 
whether there would be additional 
limits on functional ability on 
repeated use or during flare-ups.

c.  The examiner should specifically 
identify any evidence of neuropathy 
due to the service-connected 
disability, to include 
characteristic pain, demonstrable 
muscle spasm, and absent ankle jerk.  
The examiner should render an 
opinion as to whether the 
intervertebral disc syndrome is 
productive of moderate, severe, or 
pronounced disability.  In the 
alternative, if neurological 
involvement is identified, the 
examiner is requested to identify 
the nerve and indicate whether the 
degree of paralysis is complete or 
incomplete.  If incomplete whether 
the degree is moderate, moderately 
severe, or severe.  In addition, the 
examiner should elicit a history 
concerning the frequency and 
duration of incapacitating episodes 
necessitating bed rest and treatment 
by a physician.  The examiner should 
also provide an opinion concerning 
the impact of the disability on the 
veteran's ability to work.

The veteran's claims folder should be 
reviewed by the examiner prior to 
examination.  A complete rationale for 
any opinion expressed should be included 
in the examination report.

4.  Thereafter, the RO should 
readjudicate the veteran's claim, to 
include consideration of Diagnostic Code 
5293, the revision effective September 
23, 2002, and the revised General Rating 
Formula for Diseases and Injuries of the 
Spine effective September 26, 2003.   
The RO should also consider staged 
ratings as set forth in Fenderson v. 
West, 12 Vet. App. 119, 125-126 (1999).  
If the benefit sought on appeal remains 
denied, the veteran and her 
representative should be furnished a 
supplemental statement of the case which 
includes all pertinent rating criteria, 
and be given the opportunity to respond.  
The case should then be returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




